DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of the species of figure 1A in the reply filed on 3/25/2022 is acknowledged.
Claims 27-28, 31 and 34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over “Femtosecond Direct Space-to-Time Pulse Shaping”  (Leaird: submitted by applicant 9/15/2020).
For claim 29, Laird teaches an apparatus (fig. 3), comprising: a pulse tilting/patterning system (fig. 3) including: an imaging system having an optical axis (fig. 3, L2, page 492, col. 2, lines 17-20); a pulse tilting optical system located on said optical axis (fig. 3, diffraction grating below L2); and a pulse spatial patterning system (fig. 3, modulation plane), and an output pulse is produced when a laser input pulse is directed on said optical axis through said pulse tilting/patterning system (output pulse, fig. 3, right arrow; input pulse fig. 3, “Input”, page 492, col. 2, lines 3-6).  
Leaird does not teach the apparatus comprises a single-spatial-mode-system; and Response to an Official Actionwherein said single-spatial-mode-system is operatively located to receive the output pulse produced. However, Leaird does teach direct space time pulse shaping may be used with optical fibers in order to provide a transmission medium for the pulses (page 494, col. 1, final paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate an optical fiber to receive the output pulse in order to provide a transmission medium for the pulses.  
Further, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use single spatial mode fibers in order to allow for longer transmission distances. It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known single-spatial-mode-system (i.e. a single mode fiber) as the optical fiber with the apparatus of Leaird in order to provide a transmission medium for the pulses with a longer transmission distance.
For claim 32, Leaird teaches a method, comprising: providing a pulse tilting/patterning system (fig. 3) including: an imaging system having an optical axis (fig. 3, L2); a pulse tilting optical system located on said optical axis (fig. 3, diffraction grating below L2); and a pulse spatial patterning system (fig. 3, modulation plane), and an output pulse is produced when a laser input pulse is directed on said optical axis through said pulse tilting/patterning system (output pulse, fig. 3, right arrow; input pulse fig. 3, “Input”, page 492, col. 2, lines 3-6).  
 Leaird does not teach providing a single-spatial-mode-system; and Response to an Official Actionwherein said single-spatial-mode-system is operatively located to receive the output pulse produced. However, Leaird does teach direct space time pulse shaping may be used with optical fibers in order to provide a transmission medium for the pulses (page 494, col. 1, final paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to locate an optical fiber to receive the output pulse in order to provide a transmission medium for the pulses.  
Further, the examiner takes official notice that it was well-known in the art before the effective filing date of the claimed invention to use single spatial mode fibers in order to allow for longer transmission distances. It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a well-known single-spatial-mode-system (i.e. a single mode fiber) as the optical fiber with the apparatus of Leaird in order to provide a transmission medium for the pulses with a longer transmission distance.
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: For claims 1 and 15, US 5,719,650 (Wefers) represents the closest prior art. Wefers, fig. 5, teaches directing a laser pulse (14) to an optical system configured to produce a tilted pulse front from said laser pulse (16a); directing said tilted pulse front through an imaging system (18a) onto a spatial patterning system (element between 18a and 18b). Wefers does not teach the optical system is configured to image said optical system onto the spatial patterning system. Specifically, the optical system is positioned at 1 focal length from the lens 18a which means the beam passing through the lens will image the optical system at infinity rather than onto the spatial patterning system.  There is no clear suggestion or motivation to modify Wefers in order to meet the claimed limitation. Claims 2-14 and 16-26 are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 30 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 30 and 33 would be allowable for substantially the same reasons as independent claims 1 and 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,577,782 provides a device similar to the one used int eh rejections of claims 29 and 32 above but fails to read on the remaining claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /Michael Carter/           Primary Examiner, Art Unit 2828